Citation Nr: 0015980	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-21 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The appellant served on active duty from October 1964 to 
October 1966.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).


FINDINGS OF FACT

1.  Medical evidence is of record showing a diagnosis of 
post-traumatic stress disorder.

2.  The appellant has submitted his own statements describing 
certain stressful events experienced in service.

3.  VA examiners who diagnosed PTSD have provided a general 
link between the alleged inservice stressful events and the 
diagnosis of post-traumatic stress disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded claims.  More recently, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

As an initial matter, a claim for service connection for 
post-traumatic stress disorder is well grounded where the 
appellant submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a 
post-traumatic stress disorder case is the equivalent of in-
service incurrence or aggravation; and (3) medical evidence 
of a nexus between service and the current post-traumatic 
stress disorder disability.  Gaines v. West, 12 Vet. App. 169 
(1999).  In this case, the appellant has presented a 
well-grounded claim for service connection for post-traumatic 
stress disorder.

A VA examination conducted in April 1998, provides a 
diagnosis of post-traumatic stress disorder.  Moreover, the 
appellant has submitted his own statements describing certain 
stressful events experienced in service.  The appellant 
recounted becoming lost and separated from his unit.  He 
further stated that two of his friends were killed and his 
bunker was destroyed when he was not there.  

Concerning a general link between the diagnosis of 
post-traumatic stress disorder and the alleged stressful 
events in service, the examiners who diagnosed post-traumatic 
stress disorder reported the appellant's history of the 
inservice stressors.  Based on this evidence, the medical 
reports in this case provide a general link between the 
alleged stressful events and the diagnosis of post-traumatic 
stress disorder.

Because the three requirements for a well-grounded claim for 
service connection for post-traumatic stress disorder have 
been met, the Board concludes that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  For reasons indicated in 
more detail below, this well-grounded claim is not 
meritorious on its own but may be capable of substantiation 
upon further development of evidence on remand.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (a well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation).


ORDER

The claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded, the VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the appellant's claim for entitlement to 
service-connected for post-traumatic stress disorder is well 
grounded, eligibility for a post-traumatic stress disorder 
service connection award requires more; specifically, (1) a 
current, clear medical diagnosis of post-traumatic stress 
disorder; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Gaines v. West, 12 
Vet. App. 169 (1999).  In the instant case, the appellant's 
lay testimony as to in-service stressors suffices to well 
ground his claim; however, as to adjudication on the merits, 
if the claimed stressor is not combat related, a veteran's 
lay testimony is insufficient to establish the occurrence of 
the stressor and must be corroborated by "credible 
supporting evidence."  On the other hand, if the veteran did 
engage in combat with the enemy, he is entitled to have his 
lay statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the VA finds by clear and convincing evidence that 
a particular asserted stressful event did not occur.  

Additionally, the appellant's evidentiary assertions of 
participation in combat are generally accepted as true for 
the purpose of determining whether a post-traumatic stress 
disorder claim is well grounded.  Although doctors have 
sometimes reported a history of combat service in their 
reports, the appellant's service personnel records show his 
military occupational specialty during his service in Vietnam 
was a chaplain's assistant, and the record show no awards or 
other indications, other than the appellant's own assertions, 
that he ever "engaged in combat with the enemy" as that term 
is generally understood.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  Moreover, most of the stressful incidents he claims 
to have experienced, i.e., becoming separated from his unit, 
his bunker being bombed, and two friends being killed, could 
have been experienced by all veterans who served in Vietnam, 
whether combat or noncombat.  Accordingly, the Board 
concludes that credible supporting evidence is required to 
show that the stressful events that the appellant alleges 
occurred while he served in Vietnam actually did occur.  38 
C.F.R. § 3.304(f) (1999); Doran v. Brown, 6 Vet. App. 283, 
289 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The 
Board concludes that development by the U.S. Armed Services 
Center for Research of Unit Records (hereinafter USASCRUR) 
for the period of service in Vietnam should be accomplished 
for more complete record pertaining to the appellant's 
service in Vietnam.

Moreover, although the RO requested records pertinent to the 
appellant's claim from the Lenord Porter Vet Center in June 
1996, there was no response to the request.  The Board is of 
the opinion that an additional request for these records 
should be made.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to April 
1998, should be obtained and associated 
with the claims file. 

2.  The RO should make an additional 
request for all pertinent treatment 
records from the Lenord Porter Vet 
Center.

3.  The RO should again request from the 
appellant a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
appellant should be asked to provide 
specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, the unit 
he was assigned to at the time of the 
events, and detailed descriptions of 
events.  Any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail should also be provided.  The 
appellant should be requested to 
identify any other sources (military or 
non-military) that may provide 
information concerning the incidents.  

4.  The appellant is hereby advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, 
and he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  He is advised to submit 
any verifying information that he can 
regarding the stressors he claims to 
have experienced in service.  He is 
further advised that failure to respond 
may result in adverse action.

5.  Regardless of the appellant's 
response, the RO should prepare a 
summary of all claimed stressors 
reported by the appellant, to include 
those stressors claimed in previous 
written statements and to examining 
health care professionals, and contact 
all appropriate organizations in order 
to verify the claimed stressors.  This 
summary, along with the appellant's 
appropriate personnel records, and any 
additional information received pursuant 
to this remand, should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150, to verify the claimed 
stressors as reported by the appellant.  
USASCRUR should be requested to provide 
any information available which might 
corroborate the appellant's alleged 
stressors.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to 
direct the RO to any additional 
appropriate sources.

6.  Thereafter, the RO should consider 
all credible supporting evidence 
developed to show that the appellant 
experienced the alleged stressors and 
determine whether the evidence is 
sufficient to establish the occurrence 
of the stressors.

7.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the appellant for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
file and a copy of this remand must be 
made available to the examiner and the 
examination report must indicate that a 
review of the record was made.  The RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
appellant's psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors established by the record and 
found sufficient to produce 
post-traumatic stress disorder by the 
examiner.

8.  The appellant is hereby notified 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

9.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

10.  The RO should then readjudicate the 
appellant's claim for service connection 
for post-traumatic stress disorder.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the appellant and his representative.  
After the appellant and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


